Pottle, J.,
concurring specially. While in Hopson v. State, 116 Ga. 90 (42 S. E. 412), the Supreme Court said in substance that it made no difference whether the accused and his counsel were ignorant of the fact that the jury had been recharged, and conceding that this statement was not obiter, yet later cases indicate a disposition of that court to modify the decision in the Hopson case. This plainly appears from the decisions in Roberson v. State, 135 Ga. 654 (70 S. E. 175), Richards v. State, 136 Ga. 67 (70 S. E. 868), and Baldwin v. State, 138 Ga. 349 (75 S. E. 324). If the case sub judice were identical upon its facts with the Hopson case, it would be our duty to follow that decision, because it has never been formally overruled, but it differs from the Hopson case in two particulars: first, because it affirmatively appears in the present case' that counsel sat silent for eleven hours, with knowledge of the *448fact that the judge had charged the jury as to their right to recommend; and secondly, because in the Hopson case the judge repeated his entire charge in the absence of the accused.